Appeal from a judgment
(denominated order) of the Supreme Court, Steuben County (Matthew A. Rosenbaum, J.), entered September 22, 2014. The judgment, among other things, granted the motion of plaintiffs for partial summary judgment and denied the motion of defendants for partial summary judgment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Scudder, P.J., Smith, Lindley, Valentino and Whalen, JJ.